United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   August 1, 2005


                                       Before

                          Hon. RICHARD A. POSNER, Circuit Judge

                          Hon. MICHAEL S. KANNE, Circuit Judge

                          Hon. DIANE S. SYKES, Circuit Judge


No. 05-2357                                           Petition for Writ of Mandamus to
                                                      the United States District Court
IN RE: TERRY TAYLOR,                                  for the Northern District of
           Petitioner.                                Illinois, Western Division.

                                                      No. 04 CR 50038

                                                      Philip G. Reinhard,
                                                      Judge.

                                     ORDER

      The opinion issued in this case on July 29, 2005, is corrected as follows:

       “Judge Nelson” is changed to “Judge Nielson” on page 4 of the slip opinion at
lines 4, 6 and 10.

“Magistrate Judge Mohoney” is changed to “Magistrate Judge Mahoney” on page 4
of the slip opinion at line 8.